DETAILED ACTION
This office action response to the communication filed on 08/04/2020. 
Claims 2, 7, 12, and 17 are canceled. 
Claims 1-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on April 29, 2021; March 29, 2021; and November 04, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-11, 13-16, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al. (U.S. Patent Application Publication No. 2019/0150220), (“Byun”, hereinafter), having an earlier falling date of Oct. 27, 2016 disclosures in provisional application 62/413446), in view of LIU et al. (U.S. Patent Application Publication No. 2018/0049265), (“Liu”, hereinafter).
As per Claim 1, Byun discloses a communication method, comprising: 
sending, by a centralized unit (CU), to a   (DU), a full configuration ([see, e.g., the gNB CU may transmit an F1 setup request message to the gNB DU, wherein the radio bearer configuration information with the full configuration of (Bearer To Be Setup may include at least any one of a bearer ID, a bearer level QoS parameter, a TNL address for the gNB CU, and a UL TEID for the gNB CU information),  [0088], and Fig. 10; provisional, page 5, [fig. 2]); and 
receiving, by the CU from the DU, a cell group configuration generated based on the full configuration indication ([see, e.g., the gNB DU may respond with an F1 setup response message to the gNB CU, [0088-0091], and Fig. 10; provisional, page 5, [fig. 2]). 
Byun doesn’t appear explicitly disclose: generating the cell group configuration.

In view of the above, having the system of Byun and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Liu. The motivation for doing so would have been to provide information such as the master cell group configuration results improving the efficiency and reducing the load of the communication (Liu, ¶ [0011]).
As per Claims 3, 13, Byun further discloses wherein the full configuration indication is comprised in a UE context modification request message ([see, e.g., setup request message may include Bearer to Be Setup to request for resource allocation for UE, [0088-0091], and Fig. 10; provisional, page 5, [fig. 2]). 
As per Claim 4, 14, Byun further discloses wherein the CU and the DU are comprised in one base station ([see, e.g., base station supports a central unit (CU) and a distributed unit (DU, [0003]; provisional, page 4]).
the DU is configured with a radio link control (RLC) layer function, a media access control (MAC) layer function, and a physical (PHY) layer function ([see, e.g., the DU of the base station may include a radio link control (RLC) layer, a media access control (MAC) layer, a physical (PHY) layer, and a radio frequency (RF), [0010]; provisional, page 4-6]), and
the CU is configured with a radio resource control (RRC) layer function, a service data adaptation protocol (SDAP) layer function, and a packet data convergence protocol 
As per Claim 5, Byun discloses a communication method, comprising:
generating, by a distributed unit (DU), a cell group configuration based on performing a full configuration ([see, e.g., the gNB DU may transmit an F1 setup request message to the gNB CU, wherein the radio bearer configuration information with the full configuration of (Bearer To Be Setup may include at least any one of a bearer ID, a bearer level QoS parameter, a TNL address for the gNB CU, and a UL TEID for the gNB CU information),  [0094], and Fig. 111-12; provisional, page 5, [fig. 3]); and  
sending, by the DU to a centralized unit (CU), at least one of the cell group configuration notification notifying that the DU has performed the full configuration ([see, e.g., the gNB DU may respond with a bearer setup response notification message to the gNB CU to indicate that the requested bearer is established, [0094, 0110], and Fig. 11-12; provisional, page 5, [fig. 3-4]). 
Byun doesn’t appear explicitly disclose: generating the cell group configuration.
However, Liu discloses generating the cell group configuration ([see, e.g., the secondary base station distributed units DU) provide information such as the master cell group configuration, [0035]]);
In view of the above, having the system of Byun and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Liu. The motivation for doing so would have been to 
As per Claim 15, is the non-transitory computer readable medium (CRM) claim corresponding to the method claim 5 that has been rejected above.  Applicant attention is directed to the rejection of claim 5.  Claim 15 is anticipated by CRM being performed by the method above and therefore is rejected under the same rational as claim 5.
As per Claims 6, 16, Byun appears to be silent to the instant claim, and however Liu further discloses further comprising: 
determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., the secondary base station distributed units DU) provide information such as cell group configuration, [0035, 0044]]); and 
wherein, the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is not received from the CU ([see, e.g., the secondary base station distributed units DU) provide information such as cell group configuration, [0035, 0044]]). In view of the above, having the system of Byun and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Liu. The motivation for doing so would have been to provide information such as the master cell group configuration results improving the efficiency and reducing the load of the communication (Liu, ¶ [0011]).
As per Claims 10, 20, Byun further discloses wherein the DU and the CU are comprised in one base station ([see, e.g., base station supports a central unit (CU) and 
As per Claim 11, Byun discloses a communication apparatus, comprising: 
a non-transitory computer-readable medium comprising computer-executable instructions ([see, Memory, 1702, Fig. 17]); and 
at least one processor in communication with the medium ([see, processor 1701, and memory, 1702, Fig. 17]), 
wherein the at least one processor is configured to execute the computer-executable instructions to perform operations comprising: 
sending, by a central unit (CU) to a distributed unit (DU), a full configuration indication ([see, e.g., the gNB CU may transmit an F1 setup request message to the gNB DU, wherein the radio bearer configuration information with the full configuration of (Bearer To Be Setup may include at least any one of a bearer ID, a bearer level QoS parameter, a TNL address for the gNB CU, and a UL TEID for the gNB CU information),  [0088], and Fig. 10; provisional, page 5, [fig. 2]); and
receiving, by the CU from the DU, a cell group configuration generated based on the full configuration indication ([see, e.g., the gNB DU may respond with an F1 setup 
Byun doesn’t appear explicitly disclose: generating the cell group configuration.
However, Liu discloses generating the cell group configuration ([see, e.g., the secondary base station distributed units DU) provide information such as the master cell group configuration, [0035]]);
In view of the above, having the system of Byun and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Liu. The motivation for doing so would have been to provide information such as the master cell group configuration results improving the efficiency and reducing the load of the communication (Liu, ¶ [0011]).
As per Claim 22, Byun and Liu disclose the method according to claim 5, and Byun appears to be silent to the instant claim, and however Liu further discloses further comprising: determining, by the DU, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., the secondary base station distributed units DU) provide information such as cell group configuration, [0035, 0044]]); and wherein the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is received from the CU ([see, e.g., the secondary base station distributed units DU) provide information such as cell group configuration, [0035, 0044]]). In view of the above, having the system of Byun and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing 
As per Claim 24, Byun and Liu disclose the communication apparatus according to claim 15, and Byun appears to be silent to the instant claim, and however Liu further discloses further comprising: 
determining, whether configuration information of a secondary cell group (SCG) is received from the CU ([see, e.g., the secondary base station distributed units DU) provide information such as cell group configuration, [0035, 0044]]); and 
wherein the full configuration is performed to generate the cell group configuration in response to determining that the configuration information of the SCG is received from the CU ([see, e.g., the secondary base station distributed units DU) provide information such as cell group configuration, [0035, 0044]]). In view of the above, having the system of Byun and then given the well-established teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Liu. The motivation for doing so would have been to provide information such as the master cell group configuration results improving the efficiency and reducing the load of the communication (Liu, ¶ [0011]).

Claims 8-9, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, in view of Liu, and further in view of  Park et al. (U.S. Patent . 
As per Claims 8, 18, Byun doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN.  
However, Park discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node remains unchanged and is handed over from the source SN to a target SN ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of Byun and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Park. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (Park, ¶ [0208]).
As per Claims 9, 19,  Byun doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence   
However, Park discloses wherein the configuration information of the SCG comprises configuration information for at least one a service data adaptation protocol (SDAP) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a media access control (MAC) layer, or a physical (PHY) layer ([see, e.g., the SCG is configured, there may be at least one SCG bearer or one split bearer, the RLC AM bearer may be configured for the split bearer  [0192], and Fig. 6-7], see provisional page 17]). 
In view of the above, having the system of Byun and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Park. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (Park, ¶ [0208]).
As per Claim 21, Byun and Liu disclose the method according to claim 6, and Byun doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed.
However, Park discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed ([see, e.g., wherein the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, 
In view of the above, having the system of Byun and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Park. The motivation for doing so would have been to provide lower layer functions of a gNB results increase connection reliability and resource utilization efficiency of wireless devices (Park, ¶ [0208]).
As per Claim 23, Byun and Liu disclose the communication apparatus according to claim 16, and Byun doesn’t appear explicitly disclose: wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed.  
However, Park discloses wherein the configuration information of the SCG comprises an SCG configuration of a source secondary node (SN) in response to determining that a master node and the source SN are changed ([see, e.g., wherein the Secondary Cell Group (SCG) are configured, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs, and the master gNB may or may not change the content of the NR RRC configuration provided by the secondary gNB,  [0170-0173], and Fig. 6-7], see provisional page 12]). 
In view of the above, having the system of Byun and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Byun as taught by Park. The motivation for doing so would have been to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     
/PARTH PATEL/Primary Examiner, Art Unit 2468